Citation Nr: 0617072	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip replacement. 

2.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for left hip 
disability. 

4.  Entitlement to service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from June 1955 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in April 2003 
and April 2004, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, wherein the RO, in 
part, denied service connection for the issues on appeal.  
The veteran timely appealed both determinations to the Board. 

By an April 2003 rating action, the RO granted service 
connection for onychomycosis (claimed as toenail fungus) and 
assigned an initial noncompensable evaluation.  Consequently, 
references to skin disability in the remand that follows the 
order of the decision below should be taken to mean any skin 
disability other than onychomycosis (claimed as toenail 
fungus). 

In an October 2004 statement to the RO, the veteran appeared 
to have raised the issues of entitlement to service 
connection for bilateral knee disability and shortening of 
the left leg (see VA Form 21-4138, Statement in Support of 
Claim, dated in October 2004).  As these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action. 

(The issues of entitlement to service connection for a skin 
disability, to include as secondary to herbicide exposure and 
left thigh and low back disabilities will be addressed in the 
remand that follows the order of the decision below). 


FINDING OF FACT

The record does not contain any competent medical evidence 
establishing that the veteran currently has residuals of a 
right hip replacement that are attributable to his military 
service.


CONCLUSION OF LAW

The veteran does not have residuals of a right hip 
replacement that were incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the RO apprised the veteran of VA's 
duties to both notify and assist in correspondence, dated in 
a June 2002 letter.  In particular, the letter informed the 
veteran that to substantiate his claim for service connection 
for residuals of a right hip replacement, he must demonstrate 
that he has a current diagnosis that is related to service.  
The veteran was instructed to submit or identify evidence 
relevant to his claim, to include a statement from a doctor, 
private or VA.  The letter advised the veteran that VA must 
make reasonable efforts to assist him in getting evidence, 
including service medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  The veteran was told that it was 
his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  In addition, a September 2004 statement of the 
case, the RO informed the veteran of the laws and regulations 
pertaining to his claim for service connection for residuals 
of a right hip replacement.  Thus, the discussion contained 
in the June 2002 letter, as well as the substance of 
information provided in the statement of the case, 
collectively furnished the veteran notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the veteran provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claim for service connection for 
residuals of a right hip replacement. 

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in processing with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection for residuals of a 
right hip replacement, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Regarding VA's duty to assist, service medical records, post-
service VA and private treatment and examination reports, and 
statements the veteran and service comrade are of record.  As 
for whether further action should have been undertaken by way 
of obtaining a medical opinion on the question of service 
connection for residuals of a right hip replacement, the 
Board notes that 38 U.S.C. § 5103A(d) places a duty on VA to 
provide a medical opinion when such an opinion is necessary 
to make a decision on the veteran's claim for disability 
compensation.  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).  VA's duty to assist in this manner does 
not arise automatically.  VA's obligation under 38 U.S.C. 
§ 5103A(d) to provide the veteran with a medical opinion is 
triggered only if the evidence of record demonstrates "some 
causal connection between his disability and his military 
service."  Wells, 326 F.3d at 1384.  Here, the Board 
observes that while the record evidence does reflect that the 
veteran underwent a right hip replacement, the veteran's 
service medical records do not reflect any subjective 
complaints or clinical findings relating to the right hip.  
Thus, in the absence of a clinical account noted during the 
veteran's period of service, there exist no basis on which to 
request an opinion to address whether any current residuals 
of a right hip replacement may be associated with his 
service.  Accordingly, under these particular circumstances, 
the Board finds that VA did not have a duty to assist in this 
regard that remains unmet.

II.  General Service Connection Laws and Regulations 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A.§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Notwithstanding the lack of a diagnosis of a claimed 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 
38 C.F.R. § 3.303(d) (2005).

III.  Analysis

The veteran contends that his post-service right hip 
replacement, and any residuals thereof, are the result of 
parachute jumps and training exercises performed during his 
military service (see, service personnel records reflecting 
that the veteran was awarded the Parachutist Badge in on 
December 8, 1955 and May 31, 1960).  For the reasons below, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for residuals of a 
right hip replacement.  

In support of the foregoing conclusion, the Board notes that 
service medical records are entirely negative for any 
subjective complaints and clinical findings, treatment, and, 
most significantly, any diagnosis pertaining to the right 
hip.  The post-service medical evidence of record contains a 
February 2003 VA fee basis examination report reflecting that 
the veteran gave a history of having undergone a right hip 
replacement in December 1997.  X-rays of the right hip, 
performed in February 2003, reflect that the veteran was 
status-post total right hip replacement.  There was no 
evidence of any fracture, dislocation, or other complication.  
The examining physician in February 2003 entered a diagnosis 
of status-post right hip replacement with no significant 
residuals).  When seen by a private physician in December 
2003, the veteran's right hip was described as "great."  
The physician noted that the veteran had no pain or 
limitation of function in the area of the right hip 
replacement.  Thus, while there is post-service evidence that 
the veteran underwent a right hip replacement after service, 
there is no competent medical evidence or opinion of record 
which establishes an etiological link between the 
aforementioned disability, or any residuals thereof, to the 
appellant's period of service.  The evidence on file does not 
establish or even suggest such a relationship.  

In reaching this determination, the Board does not question 
the sincerity of the veteran and his service comrade's 
conviction that the appellant has residuals of a right hip 
replacement that is the result of parachute training 
exercises during military service.  As lay persons, however, 
they are not competent to establish a medical diagnosis or 
show a medical etiology merely by their own assertions 
because such matters require medical expertise. 38 C.F.R. § 
3.159(a)(1) (2005) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since neither the veteran or his service comrade 
are not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, and because the 
preponderance of the medical evidence is against the claim, 
service connection must be denied.
Thus, in the absence of evidence establishing an etiological 
relationship between the veteran's right hip replacement, or 
any residuals thereof, to his period of service, service 
connection for the aforementioned disability is not 
warranted.  Given the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for residuals of a right hip replacement, 
must be denied.


ORDER

Service connection for residuals of a right hip replacement 
is denied. 


REMAND

With regards to the veteran's claims for service connection 
for left hip and low back disabilities, as noted previously, 
the veteran contends that they are the result of parachute 
jumps and training exercises performed during his period of 
military service (see, service personnel records reflecting 
that the veteran's military occupational specialty was a 
parachutist on  December 8, 1955 and May 31, 1960; he was 
awarded the Parachutist Badge).  

Service medical records reflect that in mid-May 1966, the 
veteran complained of having left thigh pain and a backache, 
which had had its onset one week previously and was 
aggravated with sitting.  He denied any specific radiation.  
An examination of the veteran was "essentially normal."  An 
impression of muscle strain versus mild sciatica was entered.  
The veteran was instructed to demonstrate the Regan's 
Program.  When he returned to the clinic in late May 1966, it 
was noted that the veteran had completed his exercise 
program; he was instructed to indefinitely continue with the 
Regan's program and to return to the clinic on an as needed 
basis.  

In late August 1969, the veteran complained of having left 
buttock pain with left foot paresthesias.  An impression of 
mild left sciatic radiculopathy was entered.  A few days 
later, it was noted that his radiculopathy symptoms had 
dissipated.  In April 1971, the veteran requested a refill of 
his medication for back pain (i.e., Valium and Darvon).  In 
June 1971, the veteran gave a history of left back pain, 
which had its onset five to seven days previously.  He denied 
any specific back injury.  X-rays of the lumbar spine 
revealed a slight levo (left)-convex scoliosis with a slight 
rotary component.  The vertebral heights and intervertebral 
disc spaces were normal  The lumbosacral angle was increased 
(approximately 50 degrees versus a normal of 34 degrees) and 
there was an anterior shift in the line of weight bearing of 
the spine--the report noted that these mechanical factors 
tended toward spine instability.  The pelvis and the hips 
were normal.  No other significant abnormality was noted.  An 
August 1971 report reflects that the veteran had left calf 
pain with mild tenderness.  At that time, an impression of 
questionable myositis was recorded.  

When seen in early September 1971, the examining physician 
noted that while there was no improvement with the veteran's 
condition, he no longer limped.  At that time, there was no 
objective evidence of inflammation or thrombophlebitis.  A 
March 1972 annual examining report reflects that the veteran 
reported having had several bad muscle spasms in his back; 
the veteran's spine was reported as "normal."  In March 
1975, the veteran was seen for back pain when seen for flu 
syndrome.  He received a refill for his medications for his 
back pain (i.e., Darvon and Valium).  A June 1975 retirement 
examination report reflects that the veteran's spine and 
lower extremities were both reported as "normal."  In 
August 1975, the veteran reported having back pains.  On an 
August 1975 statement of medical condition, the veteran 
indicated that he had had flare-up of back trouble, and that 
he had received treatment in June 1975. 

Post-service VA and private medical evidence, dating from 
June 1992 to December 2003, reflects that the veteran 
underwent a lumbar diskectomy at L4-5 and a right hemi-
laminectomy in 1980 and June 1992, respectively,--this 
history was confirmed by the February 2003 VA fees basis 
examiner.  X-rays of the lumbar spine, performed during the 
February 2003 VA fee basis examination, revealed that the 
veteran was status-post placement of posterior 
instrumentation with fusion at L3-4.  There was also evidence 
of bony ankylosis at L4-5 with facet fusion and moderate 
degenerative changes.  X-rays of the left hip revealed mild 
degenerative narrowing across the joint space that might have 
been projectional.  Loose body fragments were not 
demonstrated.  At the close of the February 2003 VA fee basis 
examination, the examiner entered a diagnosis of status-post 
laminectomy with facet fusion and moderate degenerative 
changes.  A diagnosis with respect to the left hip was not 
entered.  A December 2003 VA progress report reflects that 
the veteran had left hip, thigh and knee pains that were no 
alleviated with medication.  An impression of left hip, 
thigh, knee pains know history of degenerative joint disease.  
In view of the service medical records reflecting treatment 
for the veteran's low back and left hip, in conjunction with 
post-service evidence of low back and left hip disabilities, 
the Board finds that a VA orthopedic examination should be 
undertaken to determine the nature and etiology of any 
currently present low back and left hip disabilities, to 
include their relationship, if any, to the appellant's 
military service.

Regarding the veteran's claim for service connection for a 
skin disability, he maintains that it is the result of severe 
sun exposure and from being sprayed with herbicides during 
service in the Republic of Vietnam (see, VA Form 21-4138, 
Statement in Support of Claim, dated in April 2005).  He 
maintains that he sought treatment for his skin at a military 
medical facility and that he had received a court martial for 
"intentionally incapacitating oneself for duty" after he 
sustained extensive severe second-degree sunburns and had 
blistered and parched skin.  (As noted in the Introduction, 
the reference to skin disability herein does not include 
onychomycosis (claimed as toenail fungus).

Service medical and personnel records are devoid of any 
clinical findings or subjective complaints referable to a 
skin disability and/or excessive sun and herbicide exposure.  

Post-service VA and private medical evidence, dating from 
June 1992 to December 2003, reflect diagnoses of lesions of 
the scalp and a history of skin cancer (see, VA fee basis 
examination and progress reports, dated in February and 
December 2003, respectively).  However, a review of the 
February 2003 VA fee basis examination report reflects that 
the examiner had not reviewed the claims file prior to the 
examination nor did he provide an opinion as to the etiology 
of the veteran's skin disability, then diagnosed as lesions 
of the scalp.  Thus, the Board finds that prior to appellate 
review of the veteran's claim for service connection for a 
skin disability, currently diagnosed as lesions of the scalp 
and history of skin cancers, the veteran should be afforded a 
VA examination to determine whether any skin disability, 
found to be present, is related to the veteran's service, to 
include his presumed exposure to herbicides.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  (In 
ordering this development, the Board notes that because the 
veteran's service personnel records show that he served in 
the Republic of Vietnam, his exposure to Agent Orange during 
service is therefore presumed.  38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(6)(iii)(2005). 

With respect to the veteran's claims for skin and left hip 
disabilities, the veteran reported that in October 2004, he 
underwent a left hip replacement and, more recently, excision 
of "basil cell cancer"(see, VA Forms 21-4138, Statement in 
Support of Claims, dated in October 2004 and August 2005, 
respectively).  The Board observes, however, that medical and 
treatment reports associated with the aforementioned skin and 
left hip surgeries are not of record.  Therefore, as these 
records might contain information which might substantiate 
the veteran's claims for service connection for skin and left 
hip disabilities, the RO should ask the veteran to identify 
the above health care providers and obtain and associate with 
the claims file any relevant medical treatment reports.

Finally, as noted previously in the decision above, during 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, while the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection for low back, 
left hip and skin disabilities, he was not provided with 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also provides the veteran an explanation as 
to the type of evidence that is needed to establish both 
(higher initial) disability ratings and effective dates for 
his low back, left hip and skin disabilities.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a 
corrective VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a 
disability rating and effective for the 
claims on appeal (i.e., service 
connection for low back and left hip 
disabilities and skin disability, to 
include as secondary to herbicide 
exposure), as outlined by the Court in 
Dingess/Hartman, 19 Vet. App. 473 
(2006)..
   
2.  The RO should contact the veteran 
and request that he identify all VA and 
non- VA health care providers that have 
treated him since service discharge in 
August 1975 for his skin, low back and 
left hip disabilities.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims file, to specifically include 
all medical and treatment records from 
the health care providers, referred to 
by the veteran with respect to his left 
hip replacement and skin cancer of the 
chest in VA Forms 21-4138, Statement in 
Support of Claims, dated in October 
2004 and April 2005.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 
   
3.  Thereafter, the RO should make 
arrangements for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine the 
nature, extent, and etiology of all 
currently present skin disorders, other 
than onychomycosis (claimed as toenail 
fungus).  The veteran's claims file, to 
include a copy of this Remand, must made 
available to and reviewed by the 
examiner.  The examiner must indicate 
that a review of the claims file was 
made.  An opinion in response to the 
questions below should be obtained even 
if the appellant does not report for the 
examination.
All indicated tests should be performed 
and all findings should be reported in 
detail.  Based on examination findings, 
medical principles and historical 
records, including any service medical 
and personnel records, the examiner 
must provide an opinion as to whether 
it is at least as likely as not that 
the onset of any currently present skin 
disability is attributable to the 
veteran's period of military service, 
to include herbicide exposure.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.
   
4.  After obtaining any additional 
evidence, the RO should schedule the 
veteran for a VA orthopedic  examination 
to determine the nature, onset date and 
etiology of any low back and left hip 
pathology.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.  The examiner should 
consider the information in the claims 
file and the data obtained from the 
examination to provide the following 
opinions: (1) whether it is at least as 
likely as not that the onset of any 
current low back and left hip pathology 
are attributable to the veteran's period 
of military service; and (2) whether any 
degenerative arthritis of the lumbar 
spine and/or left hip was manifested to a 
compensable degree within a year of 
service discharge in August 1975.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached
   
5.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiners for 
corrections or additions.

6.  Thereafter, after the completion of 
any indicated additional development, 
the RO should consider all of the 
evidence of record and re-adjudicate 
the claims for service connection for 
low back and left hip disabilities and 
skin disability, to include as 
secondary to herbicide exposure. 

If any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


